                               Case 21-13797-SMG                       Doc 38          Filed 04/24/21              Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-13797-SMG
Liberty Power Holdings, LLC                                                                                            Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                  User: graster-t                                                             Page 1 of 2
Date Rcvd: Apr 22, 2021                                               Form ID: CGFI9                                                             Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 24, 2021:
Recip ID                 Recipient Name and Address
db                     + Liberty Power Holdings, LLC, 2100 W. Cypress Creek Rd., Suite 130, Fort Lauderdale, FL 33309-1823
cr                     + Boston Energy Trading and Marketing, LLC, c/o Jordi Guso, Berger Singerman LLP, 1450 Brickell Avenue, Suite 1900 Miami, FL
                         33131-5319
intp                   + Liberty Power Corp., LLC, Meland Budwick, PA, 200 South Biscayne Blvd., 200 South Biscayne Blvd., Miami, FL 33131 UNITED
                         STATES 33131-2310
intp                   + Liberty Power Corporation, c/o Daniel N. Gonzalez, Esq., Meland Budwick, PA, 200 South Biscayne Blvd., 200 South Biscayne Blvd.
                         Miami, FL 33131-2310

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + Email/Text: swulfekuhle@broward.org
                                                                                        Apr 23 2021 00:25:00      Broward County, c/o Records, Taxes & Treasury,
                                                                                                                  Attn: Bankruptcy Section, 115 S. Andrews Ave.
                                                                                                                  A-100, Ft. Lauderdale, FL 33301-1888

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 24, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 22, 2021 at the address(es) listed below:
Name                               Email Address
Daniel N Gonzalez, Esq
                                   on behalf of Interested Party Liberty Power Corporation dgonzalez@melandbudwick.com
                                   ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;gonzalez@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phorn
                           Case 21-13797-SMG                Doc 38         Filed 04/24/21           Page 2 of 3
District/off: 113C-0                                        User: graster-t                                                 Page 2 of 2
Date Rcvd: Apr 22, 2021                                     Form ID: CGFI9                                                 Total Noticed: 5
                            ia@ecf.courtdrive.com

Daniel N Gonzalez, Esq
                            on behalf of Interested Party Liberty Power Corp. LLC dgonzalez@melandbudwick.com,
                            ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;gonzalez@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phorn
                            ia@ecf.courtdrive.com

Heather L Harmon, Esq
                            on behalf of Debtor Liberty Power Holdings LLC HHarmon@gjb-law.com,
                            gjbecf@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Jordi Guso, Esq.
                            on behalf of Creditor Boston Energy Trading and Marketing LLC jguso@bergersingerman.com,
                            fsellers@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Office of the US Trustee
                            USTPRegion21.MM.ECF@usdoj.gov

Paul J. Battista, Esq
                            on behalf of Debtor Liberty Power Holdings LLC pbattista@gjb-law.com,
                            gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com

Scott Andron
                            on behalf of Creditor Broward County sandron@broward.org swulfekuhle@broward.org


TOTAL: 7
                          Case 21-13797-SMG                      Doc 38          Filed 04/24/21              Page 3 of 3
CGFI9 (7/28/10)




                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov

                                                                                                                Case Number: 21−13797−SMG
                                                                                                                Chapter: 11




In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Liberty Power Holdings, LLC
2100 W. Cypress Creek Rd.
Suite 130
Fort Lauderdale, FL 33309

EIN: 71−1009769




                                                  NOTICE OF REASSIGNMENT



     In accordance with the Order of Recusal entered on 04/22/2021 by Judge Peter D Russin, this case
was referred to the clerk of the court for reassignment and/or transfer to another judge pursuant to Local
Rule 1073−1(B).

        Accordingly, this case is hereby reassigned to the Honorable Scott M Grossman.




Dated: 4/22/21                                                               CLERK OF COURT
                                                                             By: Tanesha Graster−Thomas
                                                                             Deputy Clerk




The clerk shall serve this notice on all parties of record.
